—Mercure, J.
Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered May 17, 1991, which revoked *750defendant’s probation and imposed a sentence of imprisonment.
On October 23, 1987, defendant was convicted of driving while intoxicated as a felony and sentenced to a five-year term of probation. Following a hearing, defendant was found to have violated certain conditions of his probation, and on May 17, 1991 his probation was revoked and he was resentenced to a six-month term of incarceration. Defendant now appeals. Inasmuch as defendant has completed his sentence, his appeal has been rendered moot (see, People v Angle, 182 AD2d 1028; People v Brian O., 83 AD2d 857). Further, because defendant’s appeal does not present a recurring issue of public interest which would otherwise escape appellate review, dismissal is appropriate (see, People v Angle, supra). Were we not to dismiss the appeal as moot, we would affirm because defendant’s contentions are meritless.
Mikoll, J. P., Yesawich Jr., Crew III and Mahoney, JJ., concur. Ordered that the appeal is dismissed, as moot.